Citation Nr: 0928986	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 1944 
to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The review of the record reveals several different diagnoses 
of psychiatric disabilities including diagnoses of 
schizophrenia, schizoaffective disorder, anxiety, and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has recently held that claims for service 
connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issues involving service 
connection for all the psychiatric disabilities above into a 
single issue in order to comply with the Court's holding.  

In November 2007, the Veteran requested a total disability 
rating based on individual unemployability.  In a rating 
decision of October 2008, the RO noted that the issue would 
not be considered since the Veteran had no service-connected 
disabilities.  This matter is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  The veteran has current medical diagnoses of 
schizoaffective disorder.  

2.  The veteran engaged in combat with the enemy; service 
records indicate he was awarded the Combat Infantryman's 
Badge

3.  The Veteran was wounded in action; service records 
indicate he was awarded the Purple Heart.

4.  Service treatment records specifically show that the 
Veteran incurred a  concussion during service.  

5.  The Veteran has a long history of treatment for 
psychiatric disorders.  Medical records document treatment 
beginning in April 1951.

6.  The Veteran's psychiatric disorders have been difficult 
to diagnose with varying diagnoses being made over the years.  
Diagnoses of record include: schizophrenic reaction, paranoid 
schizophrenia, schizoaffective disorder, anxiety, and 
depression.

7.  The medical opinion expressed in the October 2007 VA 
Compensation and Pension examination relates the Veteran's 
currently diagnosed psychiatric disorder to active military 
service.    


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as 
schizoaffective disorder, was incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110; 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
treatment records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a psychiatric 
disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The Veteran's discharge papers, reveal that he served in the 
Army in Europe during World War 2.  He was awarded the Combat 
Infantry Badge and the Purple Heart.  This evidence 
establishes as fact that the Veteran engaged in combat with 
the enemy and was wounded in action during active service.  
His claimed stressors are related to such combat, the 
veteran's lay testimony regarding claimed stressors is 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence is required.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

To the extent that the Veteran asserts that service 
connection is warranted for PTSD, the evidence of record does 
not reveal any diagnosis showing that the Veteran meets the 
criteria for a diagnosis of PTSD.  However, the analysis of 
the Veteran's claim does not end there, as there is a large 
volume of medical evidence of record showing that the Veteran 
has a long history of psychiatric diagnoses dating back over 
50 years.  

The Veteran's service treatment records are complete.  There 
is no indication of any reports of, or treatment for, any 
psychiatric symptoms during service.  The June 1946 
separation examination report reveals a normal psychiatric 
clinical diagnosis.  However, the service treatment records 
do reveal that the Veteran incurred a concussion during 
combat in March 1945.  

A VA mental hygiene clinic record dated August 1951 reveals 
that the Veteran was evaluated with symptoms of hearing 
voices.  This report indicated that the Veteran had 
previously received "shock treatment by a private 
physician."  The diagnosis was schizophrenic reaction 
manifested by delusions, hallucinations, and somatic 
complaints.  Hospitalization for inpatient psychiatric 
treatment was recommended. 

VA hospital records reveal that the Veteran was hospitalized 
for inpatient psychiatric treatment from February 1952 to 
July 1953.  The final diagnosis was schizophrenic reaction.  
There are several records related to this period of 
hospitalization including interim progress summaries and 
several social work interviews with family members to obtain 
an accurate history.  When viewed as a complete record, these 
records reveal that the Veteran began exhibiting psychotic 
symptoms in approximately April 1951.  He was treated with 
"electric shock" therapy at the end of the summer of 1951 
and exhibited some improvement.  However, by August 1952, 
symptoms were returning and psychiatric hospitalization was 
recommended.  He was discharged from the VA hospital in July 
1953.

A letter from a private physician reveals that, from November 
1957 through at least September 1958, the date of the letter, 
the Veteran was still exhibiting psychotic symptoms of 
hallucinations and persecutory ideation which required 
treatment with Thorazine.  

Private medical treatment records dated from 1993 to 2006 
reveal periodic treatment for psychiatric symptoms of varying 
diagnoses.  Records in 1993 and 1995 reveal diagnoses of 
"anxiety."  Records dated in 1999 and 2000 indicate the 
presence of psychosis, specifically paranoid schizophrenia.  
Records dated in 2004 reveal diagnoses of depression.  A 
private psychiatric examination report dated October 2006 
reveals a diagnosis of schizoaffective disorder.  

In January 2005, a VA psychiatric evaluation of the Veteran 
was conducted.  The examiner did not have access to the 
claims file.  After a full examination, the diagnosis was 
bipolar disorder with recurrent psychotic episodes.  In March 
2005, the same examiner conducted another examination, this 
time the claims file was available for review.  Based upon 
the evidence contained in the claims file, including the VA 
psychiatric treatment records from the early 1950s, the 
diagnosis was revised to be schizoaffective disorder with 
recurrent psychotic and depressive episodes.  The examiner 
indicated that it was plausible that the Veteran's depressive 
symptoms began shortly before the war ended and he returned 
to America, based upon the Veteran's wife's report of a 
change in his behavior on his return.  The Veteran's 
separation papers indicate that he returned to America in 
September 1945 and continued to serve until June 1946.

In October 2007, another VA Compensation and Pension 
examination of the Veteran was conducted by a different 
psychiatrist.  This examination was conducted in conjunction 
with the Veteran's claim for service connection for PTSD.  
The examiner fully reviewed the evidence of record and 
accounted for the long history of psychiatric symptoms.  The 
diagnosis was "schizoaffective disorder, depressed."  The 
examiner specifically indicated that the Veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD.  The 
examiner's medical opinion was that "this mood disorder 
began while he was either in the service or shortly 
afterward, perhaps as a result of the stresses incurred while 
he was in combat."

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Board has reviewed all of the evidence of record.  The 
Veteran clearly has a long history of psychosis dating back 
to at least April 1951.  He continues to have a psychiatric 
disorder, which during the pendency of the claim has been 
diagnosed as schizoaffective disorder.  The medical opinions 
expressed by two different VA psychiatrists are that the 
Veteran's current psychiatric disorder began in service or is 
related to his military service.  While the Veteran does not 
have a diagnosis of PTSD, he has been diagnosed with a 
psychiatric disorder that either began in or is related to 
service by competent medical evidence.  Accordingly, service 
connection for a psychiatric disorder, currently diagnosed as 
schizoaffective disorder, is granted.  


ORDER

Service connection for a psychiatric disorder, diagnosed as 
schizoaffective disorder, is granted. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


